DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are currently pending with claims 10-14 standing as withdrawn.
Election/Restrictions
Applicant's election with traverse of the Restriction (11/12/2021) in the reply filed on 01/04/2022 is acknowledged.  The traversal is on the ground(s) that there is substantially enough overlapping subject matter. This is not found persuasive given there still remains a search burden requiring additional search terms and criteria. Additionally, the subject matter in claim 10 can be independently patented as the forming language is far more specific. The requirement is still deemed proper and is therefore made FINAL. With that said, should the apparatus claims be found to be allowable AND the Applicant is willing to reconcile the method claims to mirror the allowable subject matter found in the apparatus claims, the claims will be rejoined. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second nanowires detailed in claims 2, 4, 7, 17-18 need to be shown in the claimed locations or the feature(s) canceled from the claim(s). The first and second nanowires in claims 1 and 16 are acceptable however the above mentioned claims appear to have the nanowires reversed when compared to both the figures as well as the specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 7, 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The first and second nanowires appear to be reversed with respect to claims 1 and 16 and in light of the first and specification. For the independent claims, either nanowire can be called first or second, however once their location has been established, their locations appear to be switched for the remainder of the above mentioned claims. The first nanowire is detailed as element 128a which is electrically coupled to the conductive layer, whereas the second nanowire at 128b is coupled to the substrate. Again, in claims 1 and 16 either can be call the other, however in all of the other dependent claims their names should be switched to be in line with the original disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riel et al. “InAs-Si Heterojunction Nanowire Tunnel Diodes and Tunnel FETs” IBM Research. 2012.
Regarding claim 1, Riel discloses a device (Figure 1b), comprising: a substrate having a first conductivity type (Si substrate as per Figure 1b); a first nanowire electrically coupled to the substrate (Vg which is electrically connected through the gate dielectric); a conductive layer on the substrate (InAs with Ni as per Figure 1b), the conductive layer having a second conductivity type (the components include different types according to the p-i-n types); and a second nanowire electrically coupled to the conductive layer (Vs). 
Regarding claim 16, Riel discloses a device, comprising: a diode including: a substrate having a first conductivity type (Si substrate shown in Figure 1b); a conductive layer on the substrate (InAs with Ni allowing layer, as shown as located on the substrate as per Figure 1b), the conductive layer having a second conductivity type (the components include different types according to the p-i-n types); a first nanowire on the substrate (Vg); and a second nanowire on the contact (Figure 1b which shows Vs/second nanowire as best understood by the specification, connected to the Ni-alloying via an unlabeled electrical contact).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riel in view of Huang et al. US Publication 2007/0010052 (hereinafter Huang). 
Regarding claim 2, Riel discloses a spacer layer on the substrate (layer BCB as per Figure 1b), conductive layer extending through the spacer layer (Figure 1b at InAs), but does not include that the nanowire also extends through the spacer. Huang teaches that a first nanowire and the conductive layer extend through the spacer layer (spacer 26, nanowire 12, and conductive layer 34). It would have been obvious to the skilled artisan before the effective filing date to have the spacer sized and placed over the nanowire as taught by Huang on the device of Riel in order to provide additional insulation and mechanical stability to the nanowire. 
Regarding claim 3, Riel discloses a contact on the conductive layer and the spacer layer (Figure 1b which shows Vs/second nanowire as best understood by the specification, connected to the Ni-alloying via an unlabeled electrical contact), the contact electrically coupling the conductive layer and the second nanowire to each other (Figure 1b).
Regarding claim 4, Riel discloses that the contact and the second nanowire are spaced from substrate by the spacer layer (Figure 1b spacer BCB with conductive layer InAs and second nanowire Vs, as best understood by the specification, are spaced from the substrate Si).
Regarding claim 5, Riel discloses that the spacer layer has a first surface and a second surface opposite to the first surface (element BCB, see Figure 1b), the first surface faces the substrate (Figure 1b), and the conductive layer extends away from the substrate and past the second surface (Figure 1b where the conductive layer includes two elements at both InAs and Ni which collectively extend beyond the second surface).
Regarding claim 17, see contents of rejected claim 2 above.
Claims 6, 8-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riel in view of Llinas US Publication 2004/0133118 (hereinafter Llinas).
Regarding claim 6, Riel discloses the nanowires as mentioned above, but is silent on their material composition. Llinas teaches a monitoring device that utilizes first and second nanowires that are made of graphene ([0037] which details that the nanowires can be made of graphene). It would have been obvious to the skilled artisan before the effective filing date to utilize the material choice for the wires as taught by Llinas with the nanowires of Riel in order to increase electrical conductivity. 
Regarding claims 8-9, Riel is silent on the couplings, though does appear to show small ball contacts on the ends of Vg and Vs, which also reasonably be considered conductive tips as claim 9 details). Llinas discloses a first coupling component at an end of the first nanowire and a second coupling component at an end of the second nanowire (element 234 which is a ball as well as a conductive tip). Given Riel already suggests such a conductive tip, it would have been obvious to the skilled artisan before the effective filing date to utilize the couplings as taught by Llinas with the device of Riel as predictable results would have ensued (electrically contacting a desired target).
Regarding claim 19, see contents of rejected claim 6 above.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7 and 18 both disclose “an oxide layer on the substrate, the oxide layer having an opening, the first nanowire and the conductive layer positioned in the opening”. Riel teaches that the conductive layer is within the opening within the oxide layer, as almost all FET designs include, however there is no mention in the prior art of record that specifically shows both the nanowire as well as the conductive layer being positioned in the same opening. Riel includes two openings within the oxide layer (Figure 1b) and clearly shows the conductive layer within the opening and includes within an internal opening in the oxide layer an extension of the wire (W as the gate). Even given a broad interpretation of what the wire is (just Vg or Vg plus the extension of it at W), they are still in a separate opening within the oxide layer. The skilled artisan before the effective filing date would not have taken the known components of a FET device and incorporated the nanowire in the opening of the oxide layer along with the conductive layer without the use of the Applicant’s original disclosure as a blueprint for doing so.
Once the 112 rejection (above) is addressed, the claims will stand as allowable. Should the Applicant wish to incorporate the above subject matter into the independent claim 10, the methods of making claims would be rejoined at that time as well given claim 13 includes the same subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794